Citation Nr: 1704471	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Army from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned in August 2010, and a copy of the hearing transcript is of record.  

The Board remanded the claim for additional evidentiary development in December 2010, September 2014 and most recently in February 2016.  The requested examination was provided in August 2016, but the Board finds that the accompanying opinion is inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the development requested in the Board's most recent remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding whether the Veteran had pre-existing headache disorder that was aggravated during service.  The examiner was to review the entire claims file and identify the documentation or source relied on in forming this opinion and also provide a complete rationale.  

In February 2016, the VA examiner who proffered an October 2014 opinion, which the Board found inadequate, basically reiterated her previous conclusion that per the Veteran's statements, a headache disorder clearly and unmistakably preexisted service.  She also determined that the Veteran's headache disorder was clearly and unmistakably not aggravated during or by service based on a lack of findings at separation and during an outpatient visit in 2015.  

In August 2016, the Veteran was evaluated by a different VA examiner, who also determined that because the Veteran was not seen for headaches during active duty, there was no indication of aggravation of a pre-existing headache condition during service.  

Unfortunately both VA examiners overlooked pertinent service treatment records which document the Veteran's history of in-service headache complaints.  As a result the opinions are based, in large part, on the incorrect impression that the Veteran was not seen for headaches during service.  This error is significant because it directly impacts the major premise relied upon in analyzing the likely onset of the Veteran's headache disorder.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Given the failure of the VA examiners to fully consider the evidence as documented in the service treatment records, the Board finds that the medical opinions are inadequate.  

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim has already been remanded twice.  Therefore, the Board wishes to assure the Veteran that it would not be remanding it again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  The claims file, the claims file should then be returned, if possible, to the VA examiner who last reviewed the file in August 2016 for an addendum opinion.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion.  The report should include a discussion of the Veteran's documented medical history and assertions.  Examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.  

a) Based on what is medically known about migraine headaches, the examiner should determine whether there is there clear and unmistakable evidence (undebatable) that a migraine headache disorder preexisted the Veteran's period of active duty.  If so, point to the specific evidence relied upon.

b) If a pre-existing migraine headache disorder is found, the examiner should then state whether there is clear and unmistakable (undebatable) evidence that it was NOT aggravated by service.  The examiner should specifically indicate whether the complaints documented in service treatment records represent a worsening of any preexisting headache disorder is due to the natural progression of the disease, and not due to service.  

c) If the examiner finds that the evidence of record does not clearly and unmistakably show that a migraine headache disorder existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner should then provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current migraine headache disorder had its onset during service.  In answering this question, the examiner should address the headache complaints during service as the possible onset of, or precursor to, any current migraine headache disorder.  If the headache disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records, particularly the report of severe/frequent headaches noted on enlistment in September 1974; a November 1974 report of a one year history of headaches; a January 1976 report headache complaints; and a May 1976 report of headaches complaints.  He/She must also address the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide the medical reasons for doing so.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

2.  Should a VA examination be scheduled, notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above actions are completed in compliance with the terms of this remand, the AOJ must readjudicate the matter.  If the claim is not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court ) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


